Title: To Thomas Jefferson from Thomas Leiper, 11 February 1801
From: Leiper, Thomas
To: Jefferson, Thomas



Sir
Philada. Febry. 11th 1801

I duely received yours of the 4th. inclosing a Copy of a letter from Jackson & Wharton to Murdo and Fisher—

This day was appointed by Jackson & Wharton for a reinspecting of your Tobacco but the snow of yesterday and to day has prevented it but when-ever the weather will permit we have agreed it shall be done—
I have seen some 7 or 8 sample’s which is all they have opened of your Tobacco and out of those seven or eight Hhds they have sold three—The Tobacco is good but it is not equal in quality to what I purchased of you last year but perhaps these Hhds may be the very worst in the whole Crop—They are by no means pleased with their bargain and offered the Tobacco to me at Cost and Charges which will be some where about 7 25/100 Dollars pr. Ct.—Jackson & Wharton mentioned to me a very singular circumstance that two of the Hhds they sold one of them fell short in the weight 234 ℔ and the other 95 they also shew’d me their invoice where most of the Hhds were of the same Tare viz. 150. Ct. This by the bye is much in your favor for it is certainly a Large weight for a Tobacco Hogshead Those I had of you were most of them about 130 Ct.
I enformed them I had full powers from you to do what was right and should make every reasonable allowence—I was shewen one or Two Hands which they had drawn from that Hhd it did appear to me as if it had been hung upon a Nail for there was the mark & nail of the head set to one side—If there should be any thing like unto Tobacco being wet and dried again I can certainly ascertain it by examining it and should I find there is much in that way I will certainly close with them and take the Tobacco at Cost and charges for it will never do for them to have any thing that they can make a Storry of—Jackson was one of McPhersons Blue’s and Wharton if possible is more on the other side than Jackson he sued me sometime ago for £17.5—I know he had nothing in View but to have to say with his party that he had done such a thing—How ever the Temper of mind is much subsided but in case they should make a storry of it I wish you to write Gibson & Jefferson and Clark for a true account of the matter for I am affraid the Tobacco falling so far short of the weight that the Boat men perhaps has been playing tricks for I know they cannot put so Tobacco that been wet an dried again into a Hhd as if it had been in its original state with all its substance and oil about it—My neighbour Mr Dallas returned this evening very much hurt by the Waggon upsetting 5 Miles on this side of Baltimore—it was reported yesterday that he had brock some of his Ribbs but I am informed there is no bones brock but not withstanding he is much hurt for he went to bed immediately and none but the Doctor and his own family has seen him—I trust in God he  will soon get better for he is the life and soul of his family and I may add with great Justice he is the Life and Soul of the Republican cause of Pennsylvania—As far Back as the 7th. of Janry. General Mason informed me the Presidential Election was in Safety. All the Town has beleived it for some days, so from these circumstances I run no risk in wishing you Joy of the appointment and I wish you more comfort than you Two Predecessors—General Washington was too prudent John Adams too imprudent Do what is just and right and have no reference to consequences and you will most certainly succeed This I am certain off you will have every Honest man in the country with you and his last drop of Blood and his last Shilling into the Bargain I am with as much esteem as any man ought to have for another Dear Sir
your most Obedient St.

Thomas Leiper

